Citation Nr: 0726717	
Decision Date: 08/27/07    Archive Date: 09/04/07

DOCKET NO.  04-04 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for residuals of 
septoplasty.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Navy 
from January 1980 to December 1983 and from November 1985 to 
March 2002.

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from an April 2003 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia which, in part, denied the veteran's claim 
of entitlement to service connection for residuals of 
septoplasty.  

The veteran presented personal testimony before the 
undersigned Chief Veterans Law Judge at a Travel Board 
hearing which was conducted at the Atlanta RO in April 2007.  
The transcript of the hearing is associated with the 
veteran's claims folder.

Issues not on appeal

In the above-referenced April 2003 decision, the RO also 
denied the veteran's claims of entitlement to an increased 
rating for service-connected dermatitis and entitlement to 
service connection for low back pain, hyperlipidemia and 
bilateral knee pain.  The veteran filed a notice of 
disagreement as to these issues.  A statement of the case was 
issued in February 2004.  The veteran indicated he did not 
wish to continue the appeal of the claim for entitlement to 
service connection for hyperlipidemia on his February 2004 
substantive appeal.  See Archbold v. Brown, 9 Vet. App. 124, 
130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the filing of 
a notice of disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].  He then orally withdrew the remaining three claims 
during the April 2007 Travel Board hearing, and also 
submitted written documentation indicating such.  See 38 
C.F.R. § 20.204 (2006); see also the April 2007 hearing 
transcript, page 2.  Accordingly, these issues are no longer 
before the Board on appeal.

Additionally, in an August 2005 Decision Review Officer (DRO) 
decision, the DRO found clear and unmistakable error (CUE) in 
a prior rating decision, and thus: decreased the veteran's 
service-connected dermatitis to 10 percent disabling from the 
date of service connection, or August 30, 2002; assigned a 10 
percent disability rating from August 30, 2002 to April 27, 
2004; and assigned a 60 percent evaluation beginning April 
28, 2004.  Finally, a January 2007 rating decision denied the 
veteran's claim of entitlement to service connection for 
pseudofolliculitis barbae.  To the Board's knowledge, the 
veteran has not filed a notice of disagreement with these 
decisions and they are therefore not in appellate status.  
See Archbold, supra.

Finally, it appears that the veteran is attempting to raise a 
claim of entitlement to service connection for rhinitis.  
That matter is referred to the RO for appropriate action.


FINDING OF FACT

The competent medical evidence of record does not include a 
current diagnosis of residuals of septoplasty.


CONCLUSION OF LAW

Residuals of septoplasty were not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks service connection for residuals of 
septoplasty.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  
The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2006).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  The Board 
observes that the veteran was informed of the evidentiary 
requirements for service connection in a letter from the RO 
dated August 29, 2003, including evidence of "a relationship 
between your current disability and an injury, disease, or 
event in military service."  

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
August 2003 letter, whereby the veteran was advised of the 
provisions relating to the VCAA [The Board acknowledges that 
there is an additional VCAA letter dated in February 2003; 
however, that letter is not VCAA-compliant and will be 
discussed no further herein].  Specifically, the veteran was 
advised in the August 2003 letter that VA would assist him 
with obtaining relevant records from any Federal agency, 
including records from the military, VA Medical Centers and 
the Social Security Administration.  With respect to private 
treatment records, the August 2003 letter informed the 
veteran that VA would make reasonable efforts to obtain non-
Federal evidence.  Included with the letter were copies of VA 
Form 21-4142, Authorization and Consent to Release 
Information, and the letter asked that the veteran complete 
such so that the RO could obtain private records on his 
behalf.  The veteran was also advised in the letter that a VA 
examination would be provided if necessary to decide his 
claim.

The August 2003 letter further emphasized: "You must give us 
enough information about your records so that we can request 
them from the person or agency that has them.  If the holder 
of the records declines to give us the records or asks for a 
fee to provide them, we'll notify you of the problem.  It's 
your responsibility to make sure we receive all requested 
records that aren't in the possession of a Federal department 
or agency."  [Emphasis as in original]

Finally, the Board notes that the August 2003 VCAA letter 
specifically requested of the veteran: "If there are other 
records that you want us to consider, please give us the 
dates and full name and address of the health care provider 
who has treated you for these conditions . . . If there are 
no additional treatment reports you want us to request, 
please tell us." [Emphasis as in original]  This complies 
with the requirements of 38 C.F.R. § 3.159 (b) in that it 
informed the veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.

Finally, there has been a significant recent Court decision 
concerning the VCAA.  In Dingess v. Nicholson, 19 Vet. App. 
473 (2006), the Court observed that a claim of entitlement to 
service connection consists of five elements: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The veteran was provided specific notice of the Dingess 
decision in a letter from the RO dated March 27, 2006.  The 
letter detailed the evidence considered in determining a 
disability rating, including "nature and symptoms of the 
condition; severity and duration of the symptoms; and impact 
of the condition and symptoms on employment."  The veteran 
was also advised in the letter as to examples of evidence 
that would be pertinent to a disability rating, such as on-
going treatment records, recent Social Security 
determinations and statements from employers as to job 
performance and time lost due to service-connected 
disabilities.  

With respect to effective date, the March 2006 letter 
instructed the veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards."  The veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve. 

In this case, element (1), veteran status, is not at issue.  
Moreover, elements (4) and (5), degree of disability and 
effective date, are rendered moot via the RO's denial of 
service connection for the veteran's claimed residuals of 
septoplasty.  In other words, any lack advisement as to those 
two elements is meaningless, because a disability rating and 
effective date were not assigned.  The veteran's claim of 
entitlement to service connection was denied based on 
elements (2), existence of a disability, and (3), connection 
between the veteran's service and the claimed disability.  As 
explained above, he has received proper VCAA notice as to his 
obligations, and those of VA, with respect to those crucial 
elements.

Because as discussed below the Board is denying the veteran's 
claim, elements (4) and (5) remain moot.

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].
Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  The RO has obtained private treatment 
records of the veteran, and he was provided fee-basis VA 
examinations in March 2003 and May 2005.  The reports of 
these examinations indicate that the examiner recorded the 
veteran's medical history, conducted appropriate physical 
examination and rendered appropriate diagnoses and opinions.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2006).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  As 
noted in the Introduction above, he testified before the 
undersigned at the Atlanta RO in April 2007.

Accordingly, the Board will proceed to a decision.  



Relevant law and regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2006).  

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2006).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Service connection presupposes a diagnosis of a current 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  A "current disability" means a disability shown by 
competent medical evidence to exist.  See Chelte v. Brown, 10 
Vet. App. 268 (1997).  

Analysis

The veteran contends that a septoplasty performed in service 
has led to a chronic disability for which he should be 
service-connected.  See the April 2007 hearing transcript, 
page 7.

With respect to Hickson element (1), there is no medical 
evidence that supports a conclusion that residuals of 
septoplasty are currently present.  The VA fee-basis 
examiner, who examined the veteran in March 2003 and May 
2005, found no current symptomatology associated with the 
veteran's septoplasty.  The examiner performed a physical 
examination of the veteran's nose and throat and obtained X-
ray studies of the sinuses in May 2003, which were negative, 
leading her to the conclusion that there were "no objective 
findings to render a diagnosis."  Her May 2005 examination 
of the veteran, which also included X-ray studies, yielded no 
evidence of nasal obstruction or sinusitis.  She ultimately 
concluded that "there are no current findings at this 
examination."  

The veteran's representative argues that the veteran's 
current allergic rhinitis constitutes a residual of the in-
service septoplasty.  See the April 2007 hearing transcript, 
page 5.  However, there is no indication that the 
representative is a competent to comment on medical matters 
such as diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 
491, 494-5 (1992) see also 38 C.F.R. § 3.159 (a)(1) (2006) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  Moreover, the VA fee-basis examiner, who noted 
the veteran's allergic rhinitis condition during the May 2005 
examination, still concluded that the veteran had "no 
current findings" with respect to his septoplasty.  

To the extent that the veteran contends that he has current 
residuals of septoplasty, as is the case with his 
representative he is not competent to comment on medical 
matters such as diagnosis.  See Espiritu and 38 C.F.R. § 
3.159 (a)(1) (2006), both supra.

In the absence of any currently diagnosed residuals of 
septoplasty, service connection may not be granted.  See 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. 
Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service connection 
cannot be granted if the claimed disability does not exist].  
Hickson element (1) has not been met for the claim, and it 
fails on this basis alone.

For the sake of completeness, the Board will also address the 
remaining two Hickson elements.

With respect to element (2), in-service disease and injury, 
the veteran underwent a septoplasty in September 1991 while 
in service, thus satisfying Hickson element (2).
Finally, with respect to Hickson element (3), in the absence 
of a current disability, medical nexus is an impossibility.  
Indeed, the VA fee-basis examiner stated in May 2005 that 
"[t]he service relationship of a current diagnosis cannot be 
determined because there are no current findings at this 
examination."  Element (3) is therefore also not met. 

In summary, for reasons and bases expressed above the Board 
concludes that a preponderance of the evidence is against the 
claim of entitlement to service connection for residuals of 
septoplasty.  The benefit sought on appeal is accordingly 
denied.


ORDER

Service connection for residuals of septoplasty is denied.



____________________________________________
ROBERT E. SULLIVAN
Chief Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


